DETAILED ACTION
Claims 1-23 are presented for examination. 
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 15/577,640, filed November 28, 2017, now abandoned, which was a National Stage (371) entry of PCT Application No. PCT/US2016/034430, filed May 26, 2016, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/168,904, filed May 31, 2015.

Requirement for Restriction/Election
	Applicant’s election without traverse of (i) N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine (CAS Registry No. 1385817-77-5), which has the chemical structure 
    PNG
    media_image1.png
    147
    255
    media_image1.png
    Greyscale
and corresponds to Applicant’s instantly claimed Formula (I) in which Y1, Y2 and Y3 are each H; X1, X2, X3, X5, X7 and X8 are each CR4, where R4 is hydrogen; X4 is CR4, where R4 is halo, specifically, fluorine; X6 is N; R2 is a 6-membered heteroaryl containing one heteroatom selected from N, wherein R1 is independently substituted with one R4 group and R4 is halo, specifically fluorine, i.e., the group
    PNG
    media_image2.png
    77
    61
    media_image2.png
    Greyscale
; and R1 is a 6-membered heteroaryl containing one heteroatom selected from N, wherein R2 is independently substituted with one R4 group and R4 is C1 alkyl (methyl), i.e., the group 
    PNG
    media_image3.png
    75
    55
    media_image3.png
    Greyscale
, (ii) the PD-1 binding antagonist antibody Merck 3475 as the single disclosed species of PD-L/PD-1 axis antagonist antibody, and (iii) colorectal cancer as the single 
	Therefore, for the reasons above and those made of record at p.2-5 of the Office Action dated December 22, 2021, the requirement remains proper and is hereby made FINAL.
	Claims 5, 9-10, 15 and 17-23 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected species are claims 1-4, 6-8, 11-14 and 16 and such claims are herein acted on the merits infra. 

Substitute Specification
In the papers filed December 29, 2020, Applicant submits a substitute specification with a marked-up copy and a clean copy thereof, stating that “Applicant submits the accompanying Substitute Specification in clean and marked copies to correct the references to the several views of Figures 2 and 3” and that “the description of Figure 2 has been conformed to the Drawings as originally filed”, further asserting that “[n]o new matter is added” (12/29/20 Reply, p.1).
In the papers filed January 27, 2021, Applicant submits a second substitute specification with a marked-up copy and a clean copy thereof, further stating that “Applicant submits the accompanying 2nd Substitute Specification in clean and marked copies to further correct the references to the several views of Figures 2A-D and 3A-B” and that “the description of Figure 2 has been conformed to the Drawings as originally filed”, further asserting that “[n]o new matter is added” (01/27/21 Reply, p.1).
37 C.F.R. §1.121(b) governs amendments to the specification, noting that the specification may be amended “by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification”. 37 C.F.R. §1.121(b)(3) governs amendments to the specification via substitute specification, requiring Applicant to provide “(i) [a]n instruction to replace the specification; and (ii) [a] substitute specification in compliance with §§1.125(b) and (c)”. 
As Applicant’s submission of substitute specifications filed December 29, 2020 and January 27, 2021 satisfy the requirements of 37 C.F.R. §1.121(b)(3), more specifically, the requirements of 37 C.F.R. 

Listing of References in the Specification
The listing of references in the specification is not a proper information disclosure statement. 37 C.F.R. §1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP §609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the Examiner on the attached form PTO-892, they have not been considered.

Priority
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 15/577,640, filed November 28, 2017, now abandoned, which was a National Stage (371) entry of PCT Application No. PCT/US2016/034430, filed May 26, 2016, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/168,904, filed May 31, 2015. Applicant is reminded that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, U.S. Provisional Patent Application No. 62/168,904 filed May 31, 2015, appears to provide adequate support and/or enablement in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph for instant claims 1-4, 6-8, 11-14 and 16, which are presently under examination and the subject of the instant Office Action. 

The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Objections to the Claims
	Claim 1 is objected to for failing to recite a comma between the phrase “(ii) a therapeutically effective amount of a PD-L/PD-1 Axis antagonist antibody” and the phrase “wherein said Porcupine antagonist comprises”. Appropriate correction is required. 
	Claim 1 is objected to for failing to recite the term “or” between the final two members of the list of substituents defining R1. Appropriate correction is required. 	
	Claim 1 is objected to for failing to recite the term “or” between the final two members of the list of substituents defining R2. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-3, 6-8, 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites that “R3 is hydrogen, halo, cyano, C1-6 alkyl, C1-6 alkoxy optionally substituted with halo, amino, hydroxyl, alkoxy or cyano”, which renders the claim indefinite because it is unclear if (i) C1-6 alkoxy may be optionally substituted with any one of halo, amino, hydroxyl, alkoxy or cyano, or (ii) C1-6 alkoxy is optionally substituted with halo, and amino, hydroxyl, alkoxy or cyano are 3. Also, if Applicant intends for the latter option, it is unclear if the option for R3 to be alkoxy is limited to C1-6 alkoxy or is open to any alkoxy group. Clarification is required. 
As claims 2-3, 6-8, 11-14 and 16 do not remedy this point of confusion in claim 1, they must also be rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-4, 6-8, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (WO 2013/185353 A1; December 2013) in view of Albuquerque et al. (“Colorectal Cancers Choosing Sides”, Biochimica et Biophysica Acta, 2011; 1816:219-231) and Le et al. (“PD-1 Blockage in N Engl J Med, 2015 Jun, 372:2509-2520, Published Online May 30, 2015).
An et al. teaches WNT signaling inhibitors of Formula (I), which have the chemical structure 
    PNG
    media_image4.png
    130
    182
    media_image4.png
    Greyscale
, or a physiologically acceptable salt thereof, in which X1, X2, X3, X4, X5, X6, X7 and X8 are independently CR4 or N; Y1 is hydrogen or –C(R4)3, each R4 being the same or different; Y2 and Y3 are each independently hydrogen, halogen or –C(R3)3, each R3 being the same or different; R1 and R2 are each independently selected from, e.g., hydrogen, halogen, or a 5- or 6-membered heteroaryl containing 1-4 heteroatoms selected from N, O or S; each R3 is independently, e.g., hydrogen, halogen, cyano, etc.; each R4 is independently, e.g., hydrogen, halogen, cyano, etc.; and R5, R6 and R7 are each independently selected from hydrogen, halogen, cyano, C1-6 alkoxy, etc. (p.5, para.4-p.6, para.8). An et al. teaches exemplary species of the general Formula (I), including the compound of the structure1 
    PNG
    media_image5.png
    135
    250
    media_image5.png
    Greyscale
, which was determined experimentally to exhibit an IC50 value of <0.003 M in a WNT pathway reporter gene assay, thereby confirming its function as a WNT signaling inhibitor (Compound No. 28, Table, p.38; Ex.6, Table, p.54-p.56). An et al. teaches that the compounds are effective to treat cancers related to the WNT signaling pathway by administering an effective amount of one of the disclosed compounds, wherein cancers related to the WNT pathway are those in which activity of one or more components of the WNT signaling pathway are upregulated from basal levels (p.14, para.6-7). An et al. additionally teaches that the compounds are effective in the treatment of a WNT 
An et al. differs from the instant claims only insofar as it does not explicitly teach the additional administration of a therapeutically effective amount of a PD-L/PD-1 axis antagonist antibody (claim 1), wherein the antagonist is the PD-1 binding antagonist antibody Merck 3475 (claims 6-8, 16).
Albuquerque et al. teaches that the majority of colorectal tumors, including those with a mismatch repair defect, acquire mutations resulting in aberrant activation of the Wnt/-catenin signaling pathway (col.2, para.2, p.220). Albuquerque et al. teaches that this pathway constitutes one of the main regulatory mechanisms to preserve tissue homeostasis in the adult organism by regulating the balance between self-renewal, differentiation and apoptosis in several adult stem cell niches (col.2, para.2, p.220). 
Le et al. teaches that mismatch repair-deficient tumors are more responsive to PD-1 blockade using pembrolizumab2 as compared to mismatch repair-proficient tumors (col.2, para.3, p.2516). Le et al. teaches that administration of pembrolizumab, an anti-PD-1 inhibitor, to patients with mismatch repair-deficient colorectal cancer yielded a 40% response rate and 79% progression-free survival rate at 20 weeks, as compared to a 0% response rate and 11% progression-free survival rate at 20 weeks for mismatch repair-proficient colorectal cancer (col.1, para.2, p.2513; Table 2, p.2513). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the WNT signaling inhibitor N-(3-fluoro-4-prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the WNT signaling inhibitor N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine of An et al. to a subject with mismatch repair-deficient colorectal cancer with aberrant activation of the WNT signaling pathway in order to treat the cancer. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of successfully combining the WNT signaling inhibitor N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine of An et al. with the anti-PD-1 inhibitor pembrolizumab (Merck 3475) of Le et al. because An et al. expressly teaches the suitability of further combining his WNT signaling inhibitors with other chemotherapeutic agents and further in view of the fact that each compound was known or suggested in the art to have efficacy in the treatment of mismatch repair-deficient colorectal tumors. The skilled artisan would have been motivated to make such a combination because the shared efficacy of the compounds would have provided, at minimum, additive (if not synergistic) anticancer effects in the treatment of mismatch repair-deficient colorectal cancer when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compounds to be used separately for the same purpose. See In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.3d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
In claim 1, Applicant recites the administration of a therapeutically effective amount of an antagonist of porcupine, wherein the porcupine antagonist is a compound of Formula (I).
In claim 2, Applicant recites that R2 is selected from any one of the recited 5 or 6 membered heteroaryl groups. 
In claim 3, Applicant recites “wherein R1 and R2 of Formula (I) are, independently, substituted with 1 or 2 R4 groups”. 
In claim 4, Applicant defines the porcupine antagonist as, e.g., N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine.
An et al. teaches the WNT signaling inhibitor N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine, which corresponds to Applicant’s instantly claimed porcupine antagonist of Formula (I), wherein Y1, Y2 and Y3 are each H; X1, X2, X3, X5, X7 and X8 are each CR4, where R4 is hydrogen; X4 is CR4, where R4 is halo, specifically, fluorine; X6 is N, R2 is 2-fluoropyridine (which is a 6-membered heteroaryl containing one nitrogen), and R1 is 2-methylpyridine (which is a 6-membered heteroaryl containing one nitrogen).
Note, further, that An et al. teaches the WNT signaling inhibitor N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine, in which the R2 group is pyridine substituted by a single R4 group, wherein R4 is fluorine (halogen), and further wherein the R1 group is pyridine substituted with a single R4 group (in this case, methyl).
Although An et al. does not explicitly teach the function of N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine as an antagonist of porcupine, An et al. expressly teaches the identical compound to which Applicant attributes this allegedly new property. Since the prior art compound and the instantly claimed compound are identical, the compound of the prior art In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.”).
In claim 6, Applicant recites that the PD-L/PD-1 axis antagonist antibody is a PD-1 binding antagonist antibody. 
In claim 7, Applicant further limits the PD-1 binding antagonist antibody as one that inhibits the binding of PD-1 to PD-L1.
In claims 8 and 16, Applicant further limits such PD-1 binding antagonist antibody to Merck 3475.
Le et al. teaches pembrolizumab, which Applicant identifies as being synonymous with his instantly claimed antibody, Merck 3475 (or MK-3475). As Applicant defines Merck 3475 as a species of PD-1 binding antagonist antibody that inhibits binding of PD-1 to PD-L1, such antibody as taught by Le et al. also meets these limitations of Applicant’s instant claims.
In claims 11-14, Applicant recites that the cancer is, e.g., colorectal cancer.  
An et al. and Le et al. are directed to the use of their respective compounds in the treatment of colorectal cancer. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-4, 6-8, 11-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-19 of U.S. Patent No. 9,556,144 B2 in view of Albuquerque et al. (“Colorectal Cancers Choosing Sides”, Biochimica et Biophysica Acta, 2011; 1816:219-231) and Le et al. (“PD-1 Blockage in Tumors with Mismatch-Repair Deficiency”, N Engl J Med, 2015 Jun, 372:2509-2520, Published Online May 30, 2015).
‘144 recites the compound3 
    PNG
    media_image6.png
    151
    273
    media_image6.png
    Greyscale
, which is both explicitly recited and circumscribed by the claimed broader structural formula (I) (see, e.g., patent claim 1), as well as a pharmaceutical composition comprising the compound or a physiologically acceptable salt thereof, particularly an oral composition, an injectable composition or a suppository (patent claims 1-5, 7-9, 16). ‘144 further recites a method of inhibiting WNT secretion or signaling from a cell, comprising contacting the cell with an effective amount of the compound (patent claims 10-11, 17-18). ‘144 also recites a method for treating colorectal cancer in a subject comprising administering to the subject a therapeutically effective amount of the compound or physiologically acceptable salt thereof (patent claims 12-15, 19). 
In the ‘144 disclosure, the patentee clearly defines the compounds of the claimed structural formula (I) (and species therein) as WNT signaling inhibitors (col.4, l.44-col.5, l.42).

Albuquerque et al. teaches that the majority of colorectal tumors, including those with a mismatch repair defect, acquire mutations resulting in aberrant activation of the Wnt/-catenin signaling pathway (col.2, para.2, p.220). Albuquerque et al. teaches that this pathway constitutes one of the main regulatory mechanisms to preserve tissue homeostasis in the adult organism by regulating the balance between self-renewal, differentiation and apoptosis in several adult stem cell niches (col.2, para.2, p.220). 
Le et al. teaches that mismatch repair-deficient tumors are more responsive to PD-1 blockade using pembrolizumab4 as compared to mismatch repair-proficient tumors (col.2, para.3, p.2516). Le et al. teaches that administration of pembrolizumab, an anti-PD-1 inhibitor, to patients with mismatch repair-deficient colorectal cancer yielded a 40% response rate and 79% progression-free survival rate at 20 weeks, as compared to a 0% response rate and 11% progression-free survival rate at 20 weeks for mismatch repair-proficient colorectal cancer (col.1, para.2, p.2513; Table 2, p.2513). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the WNT signaling inhibitor N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine of the ‘144 claims to a subject with mismatch repair-deficient colorectal cancer with aberrant activation of the WNT signaling pathway because the ‘144 claims clearly recite this compound for use in the treatment of colorectal cancer. The skilled artisan would have been motivated to administer the ‘144 compound for this therapeutic purpose because Albuquerque et al. teaches colorectal tumors that are mismatch repair-deficient and exhibit aberrant activation of the WNT signaling pathway, and additionally teaches that the WNT signaling pathway was known to be responsible for tissue homeostasis, and the ‘144 disclosure clearly defines the compound N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine as an effective WNT signaling inhibitor, such that the administration of N-(3-fluoro-prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the WNT signaling inhibitor N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine of the ‘144 claims to a subject with mismatch repair-deficient colorectal cancer with aberrant activation of the WNT signaling pathway in order to treat the cancer. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of successfully combining the WNT signaling inhibitor N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine of the ‘144 claims with the anti-PD-1 inhibitor pembrolizumab (Merck 3475) of Le et al. because each compound was known or suggested in the art to have efficacy in the treatment of colorectal tumors that are mismatch repair-deficient. The skilled artisan would have been motivated to make such a combination because the shared efficacy of the compounds would have provided, at minimum, additive (if not synergistic) anticancer effects in the treatment of mismatch repair-deficient colorectal cancer when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compounds to be used separately for the same purpose. See In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.3d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
In claim 1, Applicant recites the administration of a therapeutically effective amount of an antagonist of porcupine, wherein the porcupine antagonist is a compound of Formula (I).
In claim 2, Applicant recites that R2 is selected from any one of the recited 5 or 6 membered heteroaryl groups. 
1 and R2 of Formula (I) are, independently, substituted with 1 or 2 R4 groups”. 
In claim 4, Applicant defines the porcupine antagonist as, e.g., N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine.
 ‘144 teaches the WNT signaling inhibitor N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine, which corresponds to Applicant’s instantly claimed Formula (I), wherein Y1, Y2 and Y3 are each H; X1, X2, X3, X5, X7 and X8 are each CR4, where R4 is hydrogen; X4 is CR4, where R4 is halo, specifically, fluorine; X6 is N; R2 is 2-fluoropyridine, and R1 is 2-methylpyridine.
Also, note that the WNT signaling inhibitor N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine of the ‘144 claims also meets Applicant’s limitations of claims 2-3, in which the R2 group is pyridine substituted by a single R4 group, wherein R4 is fluorine (halogen), and further wherein the R1 group is pyridine substituted with a single R4 group (in this case, methyl).
In claim 6, Applicant recites that the PD-L/PD-1 axis antagonist antibody is a PD-1 binding antagonist antibody. 
In claim 7, Applicant further limits the PD-1 binding antagonist antibody as one that inhibits the binding of PD-1 to PD-L1.
In claims 8 and 16, Applicant further limits such PD-1 binding antagonist antibody to Merck 3475.
Le et al. teaches pembrolizumab, which Applicant identifies as being synonymous with his instantly claimed antibody, Merck 3475 (or MK-3475). As Applicant defines Merck 3475 as a species of PD-1 binding antagonist antibody that inhibits binding of PD-1 to PD-L1, such antibody as taught by Le et al. also meets these limitations of Applicant’s instant claims.
In claims 11-14, Applicant recites that the cancer is, e.g., colorectal cancer.  
The patent claims and references discussed above are each directed to the use of their respective compounds in the treatment of colorectal cancer.
This is a nonprovisional nonstatutory double patenting rejection.

s 1-4, 6-8, 11-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,702,473 B2 in view of An et al. (WO 2013/185353 A1; December 2013), Albuquerque et al. (“Colorectal Cancers Choosing Sides”, Biochimica et Biophysica Acta, 2011; 1816:219-231) and Le et al. (“PD-1 Blockage in Tumors with Mismatch-Repair Deficiency”, N Engl J Med, 2015 Jun, 372:2509-2520, Published Online May 30, 2015).
‘473 recites a liposome formulation comprising a WNT signal pathway inhibitor encapsulated within the liposomes, wherein the WNT signal pathway inhibitor is the compound 
    PNG
    media_image7.png
    129
    248
    media_image7.png
    Greyscale
, or a pharmaceutically acceptable salt thereof (patent claims 1-6), as well as a method of treating cancer via administering the liposome formulation to a subject in need thereof (patent claim 7).
‘473 differs from the instant claims only insofar as it does not explicitly teach the administration of the formulation for the treatment of colorectal cancer in combination with a therapeutically effective amount of a PD-L/PD-1 axis antagonist antibody (claim 1), wherein the antagonist is the PD-1 binding antagonist antibody Merck 3475 (claims 6-8, 16).
An et al. teaches WNT signaling inhibitors of Formula (I), which have the chemical structure 
    PNG
    media_image4.png
    130
    182
    media_image4.png
    Greyscale
, or a physiologically acceptable salt thereof, in which X1, X2, X3, X4, X5, X6, X7 and X8 are independently CR4 or N; Y1 is hydrogen or –C(R4)3, each R4 being the same or different; Y2 and Y3 are each independently hydrogen, halogen or –C(R3)3, each R3 being the same or different; R1 and R2 are each independently selected from, e.g., hydrogen, halogen, or a 5- or 6-membered heteroaryl containing 1-4 heteroatoms selected from N, O or S; each R3 is independently, e.g., hydrogen, halogen, 4 is independently, e.g., hydrogen, halogen, cyano, etc.; and R5, R6 and R7 are each independently selected from hydrogen, halogen, cyano, C1-6 alkoxy, etc. (p.5, para.4-p.6, para.8). An et al. teaches exemplary species of the general Formula (I), including the compound of the structure 
    PNG
    media_image5.png
    135
    250
    media_image5.png
    Greyscale
, which was determined experimentally to exhibit an IC50 value of <0.003 M in a WNT pathway reporter gene assay, thereby confirming its function as a WNT signaling inhibitor (Compound No. 28, Table, p.38; Ex.6, Table, p.54-p.56). An et al. teaches that the compounds are effective to treat cancers related to the WNT signaling pathway by administering an effective amount of one of the disclosed compounds, wherein cancers related to the WNT pathway are those in which activity of one or more components of the WNT signaling pathway are upregulated from basal levels (p.14, para.6-7). An et al. additionally teaches that the compounds are effective in the treatment of a WNT pathway disorder by administering a therapeutically effective amount to a subject in need of such treatment, wherein the WNT pathway disorder is a cell proliferative disorder associated with increased activity of WNT signaling, e.g., colorectal cancer (p.15, para.1). An et al. teaches that the therapeutically effective amount of the inhibitor may vary depending on the severity of the disease, age, and relative health of the subject, but that generally satisfactory results are obtained using a systemic daily dosage of about 0.03-2.5 mg/kg body weight of the subject (p.15, para.2). 
Albuquerque et al. teaches that the majority of colorectal tumors, including those with a mismatch repair defect, acquire mutations resulting in aberrant activation of the Wnt/-catenin signaling pathway (col.2, para.2, p.220). Albuquerque et al. teaches that this pathway constitutes one of the main regulatory mechanisms to preserve tissue homeostasis in the adult organism by regulating the balance between self-renewal, differentiation and apoptosis in several adult stem cell niches (col.2, para.2, p.220). 
5 as compared to mismatch repair-proficient tumors (col.2, para.3, p.2516). Le et al. teaches that administration of pembrolizumab, an anti-PD-1 inhibitor, to patients with mismatch repair-deficient colorectal cancer yielded a 40% response rate and 79% progression-free survival rate at 20 weeks, as compared to a 0% response rate and 11% progression-free survival rate at 20 weeks for mismatch repair-proficient colorectal cancer (col.1, para.2, p.2513; Table 2, p.2513). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the liposome formulation of the WNT signaling inhibitor N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine of the ‘473 claims to a subject with mismatch repair-deficient colorectal cancer with aberrant activation of the WNT signaling pathway because An et al. teaches this same WNT signaling inhibitor for the treatment of cancers exhibiting upregulated WNT signaling. The skilled artisan would have been motivated to do so because Albuquerque et al. teaches colorectal tumors that are mismatch repair-deficient and also exhibit aberrant activation of the WNT signaling pathway, and additionally teaches that the WNT signaling pathway was known to be responsible for tissue homeostasis, and An et al. teaches N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine to be an effective WNT signaling inhibitor, such that the administration of N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine would have been reasonably expected to inhibit the proliferative effects of aberrant activation of the WNT signaling pathway in this mismatch repair-deficient colorectal tumor. It would, therefore, have been prima facie obvious to the skilled artisan before the effective filing date of the claimed invention to administer the liposome formulation of the WNT signaling inhibitor N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine of the ‘473 claims to a subject with mismatch repair-deficient colorectal cancer with aberrant activation of the WNT signaling pathway to treat the cancer. 
prima facie obvious to use in combination two or more compounds to be used separately for the same purpose. See In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.3d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
In claim 1, Applicant recites the administration of a therapeutically effective amount of an antagonist of porcupine, wherein the porcupine antagonist is a compound of Formula (I).
In claim 2, Applicant recites that R2 is selected from any one of the recited 5 or 6 membered heteroaryl groups. 
In claim 3, Applicant recites “wherein R1 and R2 of Formula (I) are, independently, substituted with 1 or 2 R4 groups”. 
In claim 4, Applicant defines the porcupine antagonist as, e.g., N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine.
 ‘473 teaches the WNT signaling inhibitor N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine, which corresponds to Applicant’s instantly claimed Formula (I), wherein Y1, Y2 and Y3 are each H; X1, X2, X3, X5, X7 and X8 are each CR4, where R4 is hydrogen; X4 is CR4, where R4 is halo, specifically, fluorine; X6 is N; R2 is 2-fluoropyridine, and R1 is 2-methylpyridine.
2 group is pyridine substituted by a single R4 group, wherein R4 is fluorine (halogen), and further wherein the R1 group is pyridine substituted with a single R4 group (in this case, methyl).
In claim 6, Applicant recites that the PD-L/PD-1 axis antagonist antibody is a PD-1 binding antagonist antibody. 
In claim 7, Applicant further limits the PD-1 binding antagonist antibody as one that inhibits the binding of PD-1 to PD-L1.
In claims 8 and 16, Applicant further limits such PD-1 binding antagonist antibody to Merck 3475.
Le et al. teaches pembrolizumab, which Applicant identifies as being synonymous with his instantly claimed antibody, Merck 3475 (or MK-3475). As Applicant defines Merck 3475 as a species of PD-1 binding antagonist antibody that inhibits binding of PD-1 to PD-L1, such antibody as taught by Le et al. also meets these limitations of Applicant’s instant claims.
In claims 11-14, Applicant recites that the cancer is, e.g., colorectal cancer.  
The patent claims and references discussed above are each directed to the use of their respective compounds in the treatment of cancer, specifically, colorectal cancer.
This is a nonprovisional nonstatutory double patenting rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See, e.g., Patel et al. (“PD-L1 Expression as a Predictive Biomarker in Cancer Immunotherapy”, Mol Cancer Ther, 2015 February, 14(4):1-10).
Rejection of claims 1-4, 6-8, 11-14 and 16 is proper.
Claims 5, 9-10, 15 and 17-23 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 28, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Such compound has been identified by Applicant as N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine and is identical to the elected species of compound of instantly claimed Formula (I) (Remarks of 02/22/22, p.12).
        2 As indicated above, the terms “pembrolizumab” and “lambrolizumab” are synonymous terms for “Merck 3475” as used in the instant claims (see, e.g., instant claim 8) (see Applicant’s originally filed disclosure, p.51, para.[00124]-[00125]).
        3 Such compound has been identified by Applicant as N-(3-fluoro-4-(2-fluoropyridin-4-yl)benzyl)-6-(2-methylpyridin-4-yl)-2,7-naphthyridin-1-amine and is identical to the elected species of compound of instantly claimed Formula (I) (Remarks of 02/22/22, p.12).
        4 As indicated above, the terms “pembrolizumab” and “lambrolizumab” are synonymous terms for “Merck 3475” as used in the instant claims (see, e.g., instant claim 8) (see Applicant’s originally filed disclosure, p.51, para.[00124]-[00125]).
        5 As indicated above, the terms “pembrolizumab” and “lambrolizumab” are synonymous terms for “Merck 3475” as used in the instant claims (see, e.g., instant claim 8) (see Applicant’s originally filed disclosure, p.51, para.[00124]-[00125]).